Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	Claims 1-2, 4-13 and 15 are presented for examination and claims 3 and 14 are cancelled.
Response to Amendment/Response to Arguments
2.	Applicant's amendments and arguments filed 03/01/2021 have been fully considered and they are persuasive. 
Allowable Subject Matter
3.	The following is a statement of reasons for the indication of allowable subject matter:  
Applicant's amendments and arguments filed 03/01/2021 are persuasive and claims 1-2, 4-13 and 15 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed Kidest Bahta whose telephone number is 571-272-3737. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ali Mohammad can be reached on 571-272-4105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/KIDEST BAHTA/               Primary Examiner, Art Unit 2119